 1   AARON D. FORD
       Attorney General
 2   GERRI LYNN HARDCASTLE, Bar No. 13142
       Deputy Attorney General
 3   State of Nevada
     Bureau of Litigation
 4   Public Safety Division
     100 N. Carson Street
 5   Carson City, NV 89701-4717
     Tel: 775-684-1134
 6   Email: ghardcastle@ag.nv.gov

 7   Attorneys for Defendants
     Romeo Aranas, Isidro Baca, Robert Bannister,
 8   James Cox, Pamela Del Porto,
     William Donnelly, Timothy Filson,
 9   Ted Hanf Jerry Howell, Adam Laxalt, E.K. McDaniel,
     Dwight Neven, Jennifer Nash, Charles Schardin,
10   Brian Sandoval and Harold Wickham

11                                 UNITED STATES DISTRICT COURT

12                                          DISTRICT OF NEVADA

13   JIM BASS HOLDEN,
                                                                Case No. 3:16-cv-00064-MMD-WGC
14                                 Plaintiff,

15   v.                                                         STIPULATION AND ORDER FOR
                                                                 DISMISSAL WITH PREJUDICE
16   STATE OF NEVADA EX REL NEVADA
     DEPARTMENT OF CORRECTIONS, et al.,
17
                                   Defendants.
18
19          Plaintiff, Jim Bass Holden, by and through counsel, Travis N. Barrick of Gallian Welker &
20   Beckstrom, LC, and Defendants, Romeo Aranas, Isidro Baca, Robert Bannister, James Cox, Pamela Del
21   Porto, William Donnelly, Timothy Filson, Ted Hanf Jerry Howell, Adam Laxalt, E.K. McDaniel,
22   Dwight Neven, Jennifer Nash, Charles Schardin, Brian Sandoval and Harold Wickham, by and through
23   counsel, Aaron D. Ford, Attorney General of the State of Nevada, and Gerri Lynn Hardcastle, Deputy
24   Attorney General, hereby stipulate and agree, pursuant to Fed. R. Civ. P. 41(a)(1), that the above-
25   captioned action should be dismissed with prejudice by order of this Court.
26   ///
27   ///
28   ///
                                                        1
 1          This Stipulation for Dismissal with Prejudice is executed as part of an out-of-court settlement

 2   between the parties. Pursuant to the terms of the Settlement Agreement and Full and Final Release, each

 3   party hereto shall bear its own attorneys’ fees and costs, except Plaintiff’s costs of suit incurred by his

 4   attorney that Defendants agreed to pay as outlined in the parties’ settlement agreement.

 5   DATED this 12th day of February, 2019.                   DATED this 12th day of February, 2019.

 6   GALLIAN, WELKER & BECKSTROM, LC                          AARON D. FORD
                                                              Attorney General
 7
     By:    /s/ Travis N. Barrick                             By:
 8          TRAVIS N. BARRICK                                       GERRI LYNN HARDCASTLE
            Nevada Bar No. 9257                                     Deputy Attorney General
 9          540 E. St. Louis Ave.                                   Bureau of Litigation
10          Las Vegas, Nevada 89104                                 Public Safety Division
            Attorneys for Plaintiff                                 Attorneys for Defendants
11

12
                                                   IT IS SO ORDERED.
13

14
                                                   U.S. DISTRICT JUDGE
15

16
                                                          February 12, 2019
                                                   DATED _________________
17

18
19

20

21

22

23

24

25

26
27

28
                                                          2
       Case 3:16-cv-00064-MMD-WGC Document 100 Filed 02/12/19 Page 3 of 3




 1                                         CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that

 3   on this 12th day of February, 2019, I caused a copy of the foregoing, STIPULATION AND ORDER

 4   FOR DISMISSAL WITH PREJUDICE, to be served, by U.S. District Court CM/ECF Electronic

 5   Filing on the following:

 6   TRAVIS N. BARRICK, ESQ.
 7   GALLIAN, WELKER & BECKSTROM, LC
     540 E. ST. LOUIS AVE
 8   LAS VEGAS NV 89104
     tbarrick@vagascase.com
 9

10
                                                           An employee of the
11                                                         Office of the Attorney General
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                       3
